In an action for a judgment declaring void and unconstitutional several sections of an ordinance of the Town of Hempstead regulating the operation of tow cars and to restrain the enforcement thereof, the appeal is from a judgment entered after trial dismissing the complaint. The sections to which appellants object refer to the solicitation of tow work on streets and bridges, the issuance of licenses upon considerations of public convenience and necessity, the temporary suspension of such licenses pending hearing, and the requirement of reports, 'by licensed drivers and helpers, of arrests and summonses. The trial court held, variously, that the sections were valid, and that appellants had no current grievances thereunder. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. [13 Misc 2d 1054.]